
	

115 S2866 IS: Coastal Texas Protection Act
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2866
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2018
			Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Secretary of the Army to expedite the completion of certain feasibility studies and
			 reports and to amend the Coastal Barrier Resources Act to ensure public
			 safety, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Coastal Texas Protection Act. 2.Coastal Texas protection and restorationNotwithstanding any other provision of law, the Secretary of the Army shall expedite the completion of feasibility studies for flood damage reduction, hurricane and storm damage reduction, and ecosystem restoration in the coastal areas of Texas that are identified in the interim report due to be published in 2018 that describes the tentatively selected plan developed in accordance with section 4091 of the Water Resources Development Act of 2007 (121 Stat. 1187).
 3.Public safety exceptions under Coastal Barrier Resources ActSection 5(a)(3) of the Coastal Barrier Resources Act (16 U.S.C. 3504(a)(3)) is amended by inserting , T–02A, T–03A, T–04 through T–07, T–11, after S08.  